                       Case 3:18-cv-04978-JD Document 309-3 Filed 05/24/21 Page 1 of 2


                   1   LATHAM & WATKINS LLP
                       Elizabeth L. Deeley (CA Bar No. 230798)
                   2      elizabeth.deeley@lw.com
                       Melanie M. Blunschi (CA Bar No. 234264)
                   3      melanie.blunschi@lw.com
                       Nicole C. Valco (CA Bar No. 258506)
                   4      nicole.valco@lw.com
                       505 Montgomery Street, Suite 2000
                   5   San Francisco, CA 94111-6538
                       Tel.: +1.415.391.0600/Fax: +1.415.395.8095
                   6
                       Andrew B. Clubok (pro hac vice)
                   7
                           andrew.clubok@lw.com
                   8   Susan E. Engel (pro hac vice)
                           susan.engel@lw.com
                   9   555 Eleventh Street, N.W., Suite 1000
                       Washington, D.C. 20004
               10      Tel.: +1.202.637.2200/Fax: +1.202.637.2201
               11      Hilary H. Mattis (CA Bar No. 271498)
                         hilary.mattis@lw.com
               12      140 Scott Drive
                       Menlo Park, CA 94025
               13      Tel.: +1.650.328.4600/Fax: +1.650.463.2600
               14      Attorneys for Defendant Facebook, Inc.
               15
                                                UNITED STATES DISTRICT COURT
               16
                                             NORTHERN DISTRICT OF CALIFORNIA
               17
                                                     SAN FRANCISCO DIVISION
               18

               19      DZ RESERVE and CAIN MAXWELL (d/b/a           Case No. 3:18-cv-04978 JD
                       MAX MARTIALIS), individually and on
               20      behalf of all others similarly situated      [PROPOSED] ORDER GRANTING
                       Plaintiffs,                                  FACEBOOK, INC.’S
               21
                                                                    ADMINISTRATIVE MOTION FOR AN
                                                Plaintiffs,
               22                                                   EVIDENTIARY HEARING ON
                                     v.                             PLAINTIFFS’ MOTION FOR CLASS
               23                                                   CERTIFICATION
                       FACEBOOK, INC.,
               24
                                                Defendant.
               25                                                   Hon. James Donato
               26

               27

               28

                                                                       [PROPOSED] ORDER GRANTING ADMIN. MOT.
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                     FOR EVIDENTARY HEARING
                                                                                       CASE NO. 3:18-cv-04978 JD
                        Case 3:18-cv-04978-JD Document 309-3 Filed 05/24/21 Page 2 of 2


                   1                                       [PROPOSED] ORDER

                   2          Pending before the Court is Plaintiffs’ Administrative Motion to for an Evidentiary Hearing

                   3   on Plaintiffs’ Motion for Class Certification (“Administrative Motion”). Having considered the

                   4   submissions of both parties, it is hereby ORDERED that the Administrative Motion is

                   5   GRANTED.       The Court will hold an evidentiary hearing on Plaintiffs’ Motion for Class

                   6   Certification on June 10, 2021.

                   7

                   8         IT IS SO ORDERED.

                   9

               10      Dated: ____________                                  By: ________________________________
                                                                                  HON. JAMES DONATO
               11                                                                 United States District Judge
               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                        1
                                                                             [PROPOSED] ORDER GRANTING ADMIN. MOT.
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                           FOR EVIDENTARY HEARING
                                                                                             CASE NO. 3:18-cv-04978 JD
